IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                                      CO
                                      DIVISION ONE                                                    tlic-"-
                                                                                            er»       >rc
                                                                                                      —t_<


STATE OF WASHINGTON,                              No. 75033-0-1                             *"—       O-Tl
                                                                                                      -IT
                                                                                            —
                                                                                                          - >> -
                                                                                            CO        ^     ~yi r
                             Respondent,                                                               t/inv
                                                                                            r>»
                                                                                            cut        2E>'~
                v.                                UNPUBLISHED OPINION                           VJD    cSc-o
                                                                                                       —No. 75033-0-1/2


        On January 18, 2015, Redford and her roommate William Nichols went in

Redford's car to Walmart and Costco in Tumwater. Redford went into Costco and

Nichols drove Redford's car next door to Walmart. When Nichols returned to the car

after shopping, Russell was waiting at the car with two notes. Russell asked Nichols to

give the notes to Redford. Nichols drove to Costco, picked up Redford, and gave her

the notes.


        On January 20, 2015, Redford went to the Tumwater Police Department and

reported a violation of a no-contact order. Redford gave the notes to Lieutenant Bruce

Brenna.1 Lieutenant Brenna confirmed the existence and terms of the no-contact order

between Russell and Redford. Lieutenant Brenna then called a telephone number for

Russell that Redford had provided. A male answered the call and identified himself as

"Victor Russell."2 Lieutenant Brenna asked the person what happened at Walmart on

January 18 and the person initially denied being at Walmart on that date. Lieutenant

Brenna told the person that Walmart has surveillance cameras in the parking lot and

that he had violated the no-contact order by giving the notes to Nichols. The person

said he wanted to contact Redford because he was "broke" and Redford owed him "a lot

of money." The person said he did not see Redford, "just put the notes on the car," and

said "hi" to Nichols as he walked by. Lieutenant Brenna again advised that placing the

notes on Redford's car violated the no-contact order. The person responded," 'Yeah, I

know. I'm guilty. I need my money though.'" Lieutenant Brenna then ended the call.




        1 Redford initially contacted the Thurston County Sheriffs Office about the notes but because the
matter was outside their jurisdiction, she was advised to report the incident to the Tumwater Police
Department.
        2 Lieutenant Brenna did not attempt to corroborate the telephone number.
No. 75033-0-1/3


      That same day, Redford gave Thurston County Sheriff's Office Deputy Randy

Hovda e-mails and a letter from late 2014 and early 2015 that Russell had sent her.

Russell's telephone number was in one of the e-mails. Deputy Hovda called that

number in an attempt to contact Russell. A male answered the call and Deputy Hovda

asked, "Victor?" The person answered "yes." The person then began to "ramble" about

being on the phone with a friend, trying to make arrangements for someone to take care

of his dog in case he went to jail. Deputy Hovda asked whether the person thought "he

needed to go to jail" and the person said he did not know and ended the call. Deputy

Hovda called the number again but no one answered. Deputy Hovda later discovered

Russell's name and telephone number had already been entered into the Thurston

County Sheriff's Office system.

       Russell was charged with six counts of felony violation of a domestic violence no-

contact order against a family or household member. Russell pleaded not guilty. The

trial court dismissed one count and the juryfound Russell not guilty of one count. The

jury found Russell guilty ofthe four remaining counts offelony violation ofa domestic
violence no-contact order.3

                                             ANALYSIS


Admission of Evidence of Telephone Calls

       Russell argues the trial court erred by admitting the testimony of Lieutenant
Brenna and Deputy Hovda about their telephone conversations because his alleged

statements were not properly authenticated and the speakers were therefore not

properly identified. We disagree.


       3The jury returned a special verdict on the four guilty counts that Russell and Redford were
members of the same household.
No. 75033-0-1/4


       We review a trial court's admission of evidence for an abuse of discretion. State

v. Bradford. 175 Wn. App. 912, 927, 308 P.3d 736 (2013). A trial court abuses its

discretion when its decision is manifestly unreasonable or based on untenable grounds.

Bradford, 175 Wn. App. at 927.

       "The requirement of authentication or identification as a condition precedent to

admissibility is satisfied by evidence sufficient to support a finding that the matter in

question is what its proponent claims." ER 901(a). This requirement is met" 'if

sufficient proof is introduced to permit a reasonable trier of fact to find in favor of

authentication or identification.'" Bradford, 175 Wn. App. at 928 (quoting State v.

Danielson, 37 Wn. App. 469, 471, 681 P.2d 260 (1984)). In making its determination as

to authentication, the trial court is not bound by the rules of evidence. State v. Williams,

136 Wn. App. 486, 500, 150 P.3d 111 (2007).

       The identity of a party to a telephone call may be established by direct or

circumstantial evidence. Danielson, 37 Wn. App. at 472. Alone, self-identification by

the person on the other end of the line is insufficient to satisfy the requirements of ER

901. Passovovv. Nordstrom, Inc., 52 Wn. App. 166, 171, 758 P.2d 524 (1988).

"However, courts routinely find a call to be authenticated when self-identification is

combined with virtually any circumstantial evidence." Passovov, 52 Wn. App. at 171.

Such circumstantial evidence may include the contents of the conversation itself.

Danielson, 37 Wn. App. at 471. For example, in Passovov, a telephone call was

properly authenticated when in addition to identifying herself as a Nordstrom employee,

the caller made the call in response to an earlier call and also demonstrated familiarity

with the facts of the incident. Passovov, 52 Wn. App. at 171. In State v. Deaver, 6 Wn.
No. 75033-0-1/5


App. 216, 218-19, 491 P.2d 1363 (1971), even though the recipient of a call did not

recognize the caller's voice, the telephone call was authenticated based on the caller's

self-identification and the content of the conversation.

       By way of illustration only and not by way of limitation, ER 901 provides

authentication or identification of telephone conversations conforming to the following

requirements:

       [B]y evidence that a call was made to the number assigned at the time by
       the telephone company to a particular person or business, if (i) in the case
       of a person, circumstances, including self-identification, show the person
       answering to be the one called.

ER901(b)(6)(i).

       The trial court did not abuse its discretion by admitting evidence of Russell's

telephone conversations with Lieutenant Brenna and Deputy Hovda. During both

conversations, Russell identified himself. Additionally, the self-identification in both

conversations was combined with circumstantial evidence. In the conversation with

Lieutenant Brenna, the person who answered the call demonstrated familiarity with the

facts of the incident at Walmart. For example, he admitted putting the notes on

Redford's car and encountering Nichols. In the conversation with Deputy Hovda, the

person answering the call demonstrated awareness that his prior actions could result in

going to jail. The evidence also showed the telephone number Deputy Hovda called

was listed as Russell's number in the e-mails from Russell to Redford. The Thurston

County Sheriff's Office system also listed the telephone number as belonging to

Russell.
No. 75033-0-1/6


Ineffective Assistance of Counsel

       Russell argues he received ineffective assistance of counsel at trial because

defense counsel stipulated to two prior convictions for violation of a no-contact order

instead of moving to bifurcate the trial so the jury would not hear evidence of the prior

convictions until after it decided the underlying charge. We disagree.

              To demonstrate ineffective assistance of counsel, a defendant must
       make two showings: (1) defense counsel's representation was deficient,
       i.e., it fell below an objective standard of reasonableness based on
       consideration of all the circumstances; and (2) defense counsel's deficient
       representation prejudiced the defendant, Le., there is a reasonable
       probability that, except for counsel's unprofessional errors, the result of
       the proceeding would have been different.

State v. McFarland, 127 Wn.2d 322, 334-35, 899 P.2d 1251 (1995). If either element of

the test is not satisfied, the inquiry ends. State v. Hendrickson, 129 Wn.2d 61, 78, 917

P.2d 563 (1996).

       We engage in a strong presumption that counsel's representation was effective.
McFarland. 127 Wn.2d at 335. " 'When counsel's conduct can be characterized as

legitimate trial strategy or tactics, performance is not deficient.'" State v. Grier, 171
Wn.2d 17, 33, 246 P.3d 1260 (2011) (quoting State v. Kyllo, 166 Wn.2d 856, 863, 215

P.3d 177 (2009)). We will not find ineffective assistance of counsel if the actions of
counsel go to trial tactics. Grier, 171 Wn.2d at 33. Counsel does not render ineffective
assistance by refraining from strategies that reasonably appear unlikely to succeed.

McFarland, 127 Wn.2d at 334 n.2.

       The fact that a defendant has at least two prior convictions for violating a no-

contact order is an element of the crime of felony violation of a no-contact order—the

offense Russell was charged with. See RCW 26.50.110(5). "[W]hen a prior conviction
No. 75033-0-1/7


is an element of the crime charged, it is not error to allow the jury to hear evidence on

that issue." State v. Roswell. 165 Wn.2d 186, 197, 196 P.3d 705 (2008). Further,

bifurcated trials are not favored. State v. Monschke. 133 Wn. App. 313, 335, 135 P.3d

966 (2006). Because, it is unlikely a motion to bifurcate would have been successful,

defense counsel's decision not to move to bifurcate did not fall below an objective

standard of reasonableness.


       Moreover, Russell was not prejudiced by his counsel's decision not to move to

bifurcate. When introducing evidence of a prior conviction, the trial court can reduce

any unnecessary prejudice where practical, such as by allowing a defendant to stipulate

to the prior conviction and instructing the jury as to the limited purpose for which it may

consider the prior conviction. Roswell, 165 Wn.2d at 198 n.6.

       Here, the trial court read the parties' stipulation to the jury and gave an

appropriate limiting instruction.

              The parties have agreed that certain facts are true. You must
       accept as true that the person before the Court who has been identified in
       the charging document as defendant, Victor Daniel Russell, was convicted
       on October 31st, 2013 of violation of no-contact, protection, or restraining
       order, domestic violence, in the State of Washington vs. Victor Russell in
       Thurston County Superior Court Cause Number 13-1-00529-1.
              You must also accept as true that the person before the Court who
       has been identified in the charging document as defendant Victor Daniel
       Russell was convicted on January 12th, 2011 of violation of post
       conviction no-contact order, domestic violence, in State of Washington vs.
       Victor Daniel Russell in Thurston County Superior Court Cause Number
       10-1-01556-0.
              This evidence has been admitted in this case for only a limited
       purpose. This evidence consists of the defendant's two prior convictions
       for violating a court order. This evidence may be considered by you only
       for the purpose of deciding whether the defendant has two prior
       convictions for violating a court order. You may not consider it for any
       other purpose. Any discussion of the evidence during your deliberations
       must be consistent with this limitation.
No. 75033-0-1/8



       We presume the jury follows the court's instructions. State v. Perez-Valdez, 172

Wn.2d 808, 818-19, 265 P.3d 853 (2011). Russell cannot show prejudice by defense

counsel's decision not to move to bifurcate the trial.

       Affirmed.




                                                           v-edO g,!
WE CONCUR: